Name: Commission Regulation (EEC) No 2446/84 of 24 August 1984 repealing Regulation (EEC) No 2401/84 regarding that the market in pears is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/ 18 Official Journal of the European Communities 25. 8 . 84 COMMISSION REGULATION (EEC) No 2446/84 of 24 August 1984 repealing Regulation (EEC) No 2401/84 regarding that the market in pears is in a state of serious crisis THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 19a (3) thereof, Whereas Commission Regulation (EEC) No 2401 /84 of 20 August 1 984 (  ') recorded that the market in pears was in a state of serious crisis ; Whereas, pursuant to Article 1 9a (3) of Regulation (EEC) No 1035/72, purchasing of products offered during a period of serious crisis is suspended as soon as quotations remain higher than the purchase price for two consecutive market days, the Commission finding without delay that these conditions are fulfilled ; Whereas, in the case of pears, the prices known to the Commission show that the conditions specified in the said Article 1 9a (3) are fulfilled ; whereas Regulation (EEC) No 2401 /84 should therefore be repealed ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2401 /84 is hereby repealed. Article 2 This Regulation shall enter into force on 25 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 130, 16 . 5 . 1984, p . 1 . (') OJ No L 224, 21 . 8 . 1984, p. 2.5 .